Citation Nr: 1760363	
Decision Date: 12/27/17    Archive Date: 01/02/18

DOCKET NO.  14-18 179	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Whether new and material evidence has been received to reopen a claim for service connection for skin cancer, status-post treatment, and if so whether the reopened claim should be granted. 


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. Snyder, Counsel

INTRODUCTION

The Veteran had active service from July 1963 to October 1966.   

This matter came before the Board of Veterans' Appeals (Board) from a July 2013  decision by the Department of Veterans Affairs (VA) Regional Office (RO).  A videohearing before the undersigned Veterans Law Judge was held at the RO in October 2016.  The hearing transcript has been associated with the claims file.


FINDINGS OF FACT

1.  A rating decision issued in September 2009 denied a claim of service connection for "melanoma" and "skin rash."  The Veteran did not appeal to the Board.  The evidence received subsequent to the September 2009 decision includes evidence that is not cumulative or redundant of the evidence previously of record and that relates to an unestablished fact necessary to substantiate the claim. 

2.  The Veteran's skin cancer, status-post treatment, is related to in-service sun exposure.  


CONCLUSIONS OF LAW

1.  New and material evidence has been received to reopen the claim for service connection for skin cancer.  38 U.S.C. § 5108 (West 2012); 38 C.F.R. § 3.156 (2017).

2.  The criteria for service connection for skin cancer have been met.  38 U.S.C. §§ 1110, 5107 (West 2012); 38 C.F.R. § 3.303 (2017).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Claim to Reopen

Generally, a claim that has been denied in an unappealed decision may not be reopened and allowed.  38 U.S.C. §§ 7104(b), 7105(c) (West 2012).  An exception to this rule is 38 U.S.C. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  

New evidence is defined as existing evidence not previously submitted to agency decisionmakers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

The United States Court of Appeals for Veterans Claims (Court) has interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."  Shade v. Shinseki, 24 Vet. App. 110 (2010).  See also Evans v. Brown, 9 Vet. App. 273, 284 (1996) (the newly presented evidence need not be probative of all the elements required to award the claim, but only need to be probative in regard to each element that was a specified basis for the last disallowance).

For the purpose of establishing whether new and material evidence has been submitted, the credibility of evidence is presumed unless the evidence is inherently incredible or consists of statements that are beyond the competence of the person or persons making them.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992); Meyer v. Brown, 9 Vet. App. 425, 429 (1996); King v. Brown, 5 Vet. App. 19, 21 (1993). 

Claims for service connection for melanoma and skin rash were denied in a September 2009 rating decision due to the absence of evidence of a link between the diagnosed conditions, including melanoma/carcinoma, and service.  The Veteran was notified of this decision but did not appeal the denial of service connection for melanoma or submit pertinent evidence within the appeal period.  The Veteran filed a notice of disagreement with the denial of service connection for skin rash and a statement of the case (SOC) was issued in August 2012.  The Veteran did not appeal the August 2012 SOC or submit pertinent evidence within the appeal period.  

The evidence added to the record after the appeal period includes medical evidence linking the skin cancers to sun exposure during service.  This evidence is not cumulative or redundant of the evidence previously of record, and it relates to an unestablished fact necessary to substantiate the claim, notably a link between service and the skin cancer.  Accordingly, reopening of the claim is in order.   

Service Connection

Service connection may be established for disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C. §§ 1110; 38 C.F.R. § 3.303.  

Service connection may be granted for any disease initially diagnosed after discharge, when all the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d).   

The evidence documents that the Veteran has been diagnosed and treated for skin carcinoma and melanoma and that he has some residual scarring.  He contends that the skin cancer is the result of service, specifically unprotected sun exposure (with associated sunburns) during service in Vietnam.   

In a September 2013 statement, a private physician reported that the medical literature supported sun exposure as the major factor leading to the transformation of normal cells to malignant cells.  The statement notes that the Veteran reported blistering sunburns and major sun damage during service and denied significant sun exposure since service or a family history of skin cancer.  In an October 2016 statement, a dermatology physician assistant reports that the Veteran was status-post treatment for basal cell, squamous cell, and malignant melanoma.  The statement notes that the Veteran had extended sun damage throughout his body and that although the "exact source or time period of the sun exposure [could not] be narrowed down, it [was] fair to assume that [the Veteran] had extended sun exposure during his time in Vietnam" and that "this may have contributed to the skin cancers and precancerous lesions."  The statement adds that there was "some thought among researchers that those exposed to Agent Orange during the Vietnam War are at an increased risk to develop non-melanotic skin cancers in comparison to the general population."  

After review of the record, the Board finds service connection is warranted for the Veteran's skin cancers, status-post treatment.  The Board acknowledges that the service records do not corroborate the Veteran's history of sunburns and "extended" unprotected sun exposure.  The Veteran is competent to report a history of unprotected sun exposure and sunburns, however, and the Board finds this history is credible and consistent with the nature and circumstances of the Veteran's service in Vietnam.  Thus, although the positive nexus opinions are somewhat speculative, based on the lack of reported treatment for sunburns in the post-service medical records, the absence of negative nexus evidence, and giving the benefit of the doubt to the Veteran, the Board finds service connection is warranted for skin cancers. 












ORDER

The Board having determined that new and material evidence has been received, reopening of the claim for service connection for skin cancer is granted.

Service connection for skin cancer is granted.  



____________________________________________
T. REYNOLDS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


